Case 6:17-cv-00171-PGB-LRH Document 250 Filed 02/27/20 Page 1 of 3 PageID 12219



                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 SIEMENS ENERGY, INC., a Delaware                 )
 corporation                                      )
                                                  )
                       Plaintiff,                 )
                                                  )
 v.                                               )       Case No. 6:17-cv-171-Orl-40LRH
                                                  )
 MIDAMERICA C2L INCORPORATED, a                   )
 Nevada corporation,                              )
                                                  )
                       Defendant.                 )
                                                  )
                                                  )
                                                  )

   PLAINTIFF SIEMENS ENERGY, INC.’S REVISED OBJECTIONS TO DEFENDANT
         MIDAMERICA C2L INCORPORATED’S REVISED EXHIBIT LIST

         Siemens Energy, Inc.’s (“Siemens”) objects to MidAmerica C2L Incorporated’s (“C2L”)

 Revised Exhibit List [DN 243-1] for the reasons set forth in Siemens’ Motion to Strike [DN

 247]. Siemens also objects to the individual exhibits as set forth in Exhibit A, attached hereto.



 Dated: February 27, 2020
                                          Respectfully submitted,



                                    By:   /s/ Jonah D. Mitchell
                                          Robert W. Thielhelm, Jr.
                                          Florida Bar No. 889679
                                          Baker & Hostetler LLP
                                          SunTrust Center, Suite 2300
                                          200 South Orange Avenue
                                          Orlando, FL 32801-3432
                                          Telephone: 407.649.4000
                                          Facsimile: 407.841.0168
                                          Email: rthielhelm@bakerlaw.com

                                          Scott D. Baker (admitted pro hac vice)
                                          Jonah Mitchell (admitted pro hac vice)
                                          Adaline J. Hilgard (admitted pro hac vice)
                                          Christopher J. Pulido (admitted pro hac vice)
                                          Reed Smith LLP
Case 6:17-cv-00171-PGB-LRH Document 250 Filed 02/27/20 Page 2 of 3 PageID 12220



                                 101 Second Street, Suite 1800
                                 San Francisco, CA 94105-3659
                                 Telephone: 415.543.8700
                                 Facsimile: 415.391.8269
                                 Email: sbaker@reedsmith.com
                                 Email: jmitchell@reedsmith.com
                                 Email: ahilgard@reedsmith.com
                                 Email: cpulido@reedsmith.com

                                 Counsel for Siemens Energy, Inc.




                                        2
Case 6:17-cv-00171-PGB-LRH Document 250 Filed 02/27/20 Page 3 of 3 PageID 12221



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 27, 2020, a true and correct copy of the foregoing
 was submitted to the Clerk of Court using the CM/ECF system, which will send a notice of
 electronic filing to the following listed counsel:

 Robert L. Devereux
 Jeffrey R. Schmitt
 Danna McKitrick, P.C.
 7701 Forsyth Blvd., Suite 800
 St Louis, MO 63105
 Telephone: (314) 726-1000
 Fax: (314) 725-6592
 Email: rdevereux@dmfirm.com
 Email: jschmitt@dmfirm.com

 Walter A. Ketcham , Jr.
 Grower, Ketcham, Eide, Telan & Meltz, PA
 901 N Lake Destiny Rd., Suite 450
 PO Box 538065
 Orlando, FL 32853-8065
 Telephone: (407) 423-9545
 Fax: (407) 425-7104
 Email: enotice@growerketcham.com



        DATED: February 27, 2020.


                                                  /s/ Jonah D. Mitchell
                                                  Jonah D. Mitchell




                                              3
